Title: To Thomas Jefferson from Christopher Ellery, 19 December 1807
From: Ellery, Christopher
To: Jefferson, Thomas


                        
                            Providence Decr. 19th 1807
                        
                        Mr. Collins who hopes to have the honor of presenting this line to the President, visits the seat of
                            government with views to the public interest. He was formerly introduced by myself at Washington, and is now the Collector
                            of the port of Bristol. Though many have deviated, he has continued in the strait path—is a real republican and true
                            friend to the present Administration. Whatever he may state in relation to affairs in Rhode Island, however adverse to the
                            declarations of others, may be received with full & perfect confidence. Through him are tendered to the President
                            assurances of the most confirmed respect & attachment, with wishes the most anxious for a happy issue to the events
                            which seem to threaten the peace & happiness of our Country—
                        
                            Christ. Ellery
                            
                        
                    